           Case 1:17-cv-05833-DLC Document 304
                                           300 Filed 01/25/21 Page 1 of 1



                                         BERRY LAW PLLC
                                       745 FIFTH AVENUE, 5th Floor
                                      NEW YORK, NEW YORK 10151
                                         Phone (212) 355-0777
                                          Fax (212) 750-1371
Eric W. Berry (NY)
e-mail   BerryLawPllc@gmail.com
                                                               January 25, 2021
Hon. Denise L. Cote, U.S.D.J. (via ECF)
Sen. Daniel Patrick Moynihan Federal Courthouse
500 Pearl Street, Courtroom 15B
New York, New York 10007

                        Amended Motion to Seal Response



Your Honor:

       The Knopfs request that the Court seal their Response to Ms. Ringel’s Motion to seal
(ECF 294), and permit a redacted version of that Response to be filed publicly. The Knopfs
believe that the requested sealing and redaction is necessary to “preserve the integrity of a
government investigation and law enforcement interests. . . [.]” In re Applications to Unseal 98
CR 1101(ILG), 568 Fed.Appx. 68, 70 (2d Cir. 2014). A redacted version of the Response is
attached as Exhibit A.

                                  Respectfully submitted,

                                         /s/ Eric W. Berry
                                  Eric W. Berry

cc: all counsel and pro se parties by ECF; Daniel Horwitz, Esq., attorney for Melissa Ringel
    (by ECF); Lorraine Nadel (by email)




The proposed redactions
are approved.
1.25.2021
